DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 05/02/2022 from which Claims 1-2 and 5-18 are pending of which Claim 1 was amended and Claims 18 was added.  Claims 3-4 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 05/02/2022.    
Claim Rejections - 35 USC § 112(a)
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 18 recites “. . . wherein a release layer comprising a cured product obtained by curing the silicone composition exhibits no rub-off of the release layer by rubbing with a finger after storing at 25°C and 50% RH for thirty days.”  The description in the application as filed with reference made to U.S. 2019/0292417, hereinafter referred to as “Pub”, at ¶s 0080, and 0083-0084 is that the composition thus obtained was applied to a PET film having a thickness of 38 μm in an amount of solids of 0.5 g/m2 by means of a bar water, and cured by heating in a hot air dryer at 120° C. for 40 seconds to form a release layer.  A release layer was formed on a PET film having a thickness of 38 μm in the same manner as described above, and stored at 25° C. and 50% RH.  After storing for a period of 1 day, 5 days and 30 days, the release layer was rubbed with a finger in ten strokes to see by visual inspection if the release layer was rubbed off or not, and A showed no rub-off occurred after 30 days.   
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of a release layer comprising a cured product obtained by curing the silicone composition exhibits no rub-off of the release layer by rubbing with a finger after storing at 25°C and 50% RH for thirty days.  Rather the description is for a genus of a release layer having a thickness of 38 μm in an amount of solids of 0.5 g/m2 on a PET film cured by heating in a hot air dryer at 120° C. for 40 seconds where the release layer exhibits no rub-off of the release layer by rubbing with ten strokes of a finger after storing at 25°C and 50% RH for thirty days.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed for a release layer comprising a cured product obtained by any type of curing of the silicone composition exhibits no rub-off of the release layer by rubbing with a with any number of strokes of a finger after storing at 25°C and 50% RH for thirty days.  Therefore such descriptions do not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed for a release layer comprising a cured product obtained by curing the silicone composition exhibits no rub-off of the release layer by rubbing with a finger after storing at 25°C and 50% RH for thirty days.    
Claim Rejections - 35 USC § 112(b)
Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 16-17 both recite wherein R1, c, d, and e are as defined above”.  This recitation is unclear and indefinite whether “as defined above” refers to Claim 1 along with the percentages for R1 as aryl or aralkyl groups or just aryl groups for the 8% or larger and at most 40% or just to the type of groups for R1 as defined in Claim 1 or some other claim or disclosure?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claims 1, 5-6, 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as obvious over GB 1,374792, Dow Corning Ltd (hereinafter “DC”) in view of U.S. 2018/0312640, Fouet et al. (hereinafter “Fouet”) evidenced by U.S. 2007/0077360, Kashiwagi et al. (hereinafter “Kashiwagi”).  
Regarding Claims 1, 5-6, 8, 10, 12, 14, 16 and 18, DC discloses in the entire document and particularly at page 1, col. 2 lines 1-71, page 2 Col. 1 line 1 to Col. 2 line 78 a composition for coating paper having a viscosity not exceeding 4000 cSt at 25° C and comprising:  (1) a polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, wherein from 0.1 to 5 percent of the total silicon-bonded radicals are vinyl radicals, at least 80 per cent of the remaining silicon-bonded radicals being methyl radicals {reading on (A) of the pending claims for including at least 2 R3 alkenyl groups each bonded to a silicon}, (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals, there being in the molecule on average at least three silicon-bonded hydrogen atoms{reading (B) of the pending claims}, and (3) a catalyst for the addition of =SiH groups to =Si vinyl groups, the ratio of silicon- bonded hydrogen atoms provided by (2) to silicon-bonded vinyl radicals provided by (1) being at least 0.5:1, most preferably the ratio of silicon-bonded hydrogen atoms provided by (2) to vinyl radicals provided by (1) is from 1.5 : 1 to 2.5 : 1 (See page 2, Col.1 lines 33-36) {reading on a ratio of the number of SiH groups in component (B1) to the number of alkenyl groups in component (A) is between 0.5 and 10 and reads on Claim 5 when (B2) is absent from Claim 5} and said composition being applied in the substantial absence of a solvent carrier therefor {reading on Claim 6}, and thereafter curing the applied composition.  
	Also for (1) polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, with 1 cSt = 1 mPa.sec, Kashiwagi evidences at ¶s 0014, 0044-0046 that an organopolysiloxane containing two alkenyl groups bonded to silicon atoms typically having a viscosity at 25 ºC from 100 to 100,000 mPa.s for favorable workability and curability with a general formula (1) of 
    PNG
    media_image1.png
    104
    253
    media_image1.png
    Greyscale
 wherein, each R1 represents, independently, an identical or different unsubstituted or substituted monovalent hydrocarbon group that contains no aliphatic unsaturated bonds, R2 represents an alkenyl group, and k represents 0 or a positive integer that yields a viscosity at 25ºC. for the organopolysiloxane that falls within a range from 10 to 1,000,000 mPas.  Therefore given the viscosity of 50 to 4000 cS at 25° C or mPa.s from DC, which as evidenced by Kashiwaga as in the range of the organopolysiloxane with alkenyl groups of formula (1) of with k repeating units of 0 to a positive integer with a positive integer overlaps the g value of 30 top 20,000 of formula (3) of pending Claim 1.  Also the at least 2 alkenyl groups of DC reads on unit “f” of formula (3) of pending Claim 1 so with h and k of formula (3) as zero, DC’s (1) polyorganosiloxane reads on organopolysiloxane (A) of the pending claim 1 because DC would also meet f+g+h+k as (2 +positive integer + 0 +0) overlaps 50 to 15,000 {reading on pending claims 1 and 10, 12.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
From page 2, Col.1 as component (2) of the compositions, there are employed organopolysiloxanes having on average at least three silicon-bonded hydrogen atoms per molecule, the organic radical being selected from methyl, ethyl and phenyl.  The organopolysiloxanes (2) may be homopolymers or copolymers.  Thus they may comprise units of the formula RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  They are preferably relatively low molecular weight materials but may have molecular weights up to 20,000 or more provided the upper viscosity limit of the total composition is not exceeded.  Preferred as component (2) are the methylhydrogen polysiloxanes.  Particularly preferred are those consisting of units of the formula (CH3)H SiO end-stopped with, for example trimethylsilyl units, and having average molecular weights within the range from 1200 to 3500.  
Given R as a phenyl along with the hydrogen atoms making up 100% of the groups for RHSiO with phenyl alone as R and H in an equal number for the molecular weights {reading on the aryl groups relative to the total number of hydrogen atoms and groups each bonded to a silicon atom (hereinafter referred to as "percentage of the aryl group"), the percentage of aryl group and aralkyl is at least 8% for the pending claims with aralkyl groups equal to zero}.  Also with no aryl groups in (1), phenyl groups in the case where R in RHSiO is methyl and ethyl and phenyl with phenyl is 33.3 % of R for RHSiO so that the aryl in component (2) of DC is at least 8% or 8% or larger than zero in component (1) and at most 40 % reading on the pending claims.  The phenyl at 33.3 % of R as 50% of the formula RHSiO gives phenyl at (50 x.333) =16.5 % of the total of the other groups where % in component (1) of DC is 0% so the 16.5 % is larger than 0% and 8% and less than 40 % reading on the pending claims 1, 14 and 16. 
Additionally formula RHSiO reads on Claim 1 where a=1, and b=1 for formula (1) of Claim 1, and on formula (2) of Claim 1 when e=1 and c=1 and d =1 or more and where in DC RHSiO or CH3HSiO is copolymer with dimethylsiloxane or methylethylsiloxane units as disclosed at Col 2, lines 13-28, where end stopping or terminal groups would be (CH3)2HSiO given dimethyl as in dimethylsiloxane can be present with RHSiO in DC.  Also DC divulges at page 1, col. 2 lines 48-71 and page 2, col.2 lines 101-126 and the table at page 3 and at col.1, lines 54-59 and col. 2, lines 28-39 coated paper with the coating having release properties {reading on pending Claim 8}.  The afore-described disclosures render obvious Claims 1, 5-6, 8, 10, 12, 14, 16 and 18.  
To any extent that DC does not expressly disclose formula (2) for B1 of the pending claims, Fouet is cited. 
Fouet is directed as is DC to an addition of SiH groups to Si vinyl groups or hydrosilylation reaction as disclosed in the abstract and at ¶s 0020, 0037-0050, 0058, 0067, 0075, 0017-0110 a polyorganosiloxane resin (3), which is the result of hardening a composition comprising at least: one portion (A) comprising at least one polyorganosiloxane (A1) which contains at least two ---CH=CH2 reactive groups per molecule; one portion (B) comprising polyorganosiloxane (B1) which comprises at least two Si-H groups per molecule; and at least one hydrosilylation catalyst (C1), the component (A1) and (B1) for a hydrosilylation reaction being in quantities such that the molar ratio of Si-H/---CH=CH2 in the composition is no lower than 0.4.  From ¶s 0020 and 0037-0050 the polyorganosiloxane (B1) is chosen from polydimethylsiloxanes carrying dimethylhydrogensiloxane terminal groups, copolymers and terpolymers based on dimethylsiloxane, methylhydrogensiloxane, methylphenylsiloxane, phenylhydrogensiloxane and diphenylsiloxane bearing trimethylsiloxane or dimethylhydrosiloxane terminal groups {reading on Formula (2) of pending Claims 1 and 16}.  The polyorganosiloxane (B1) may be linear, branched or cyclic; it may be a homopolymer or a copolymer. The Si-bonded hydrogens can be placed in the end position and/or pendant position with respect to the polyorganosiloxane chain. The other organic groups of the chain (B1) may be chosen in a known manner from saturated, unsaturated or aromatic monovalent organic groups such as alkyl groups like methyl, ethyl or aromatic hydrocarbons like phenyl.  (B) may be composed of a mixture of polyorganosiloxanes (B1), the different polymers being distinguished by their molecular mass or by the chemical structure of their repeating units.  
Advantageously (B1) comprises: at least one polyorganosiloxane carrying at least two hydrosilyl Si--H reactive groups per molecule the number average molecular weight (Mn) ranging from 10,000 to 50,000 g/mol, and at least one polyorganosiloxane carrier of at least two reactive groups hydrosilyl Si--H per molecule, the number average molecular weight (Mn) ranging from 200 to 5000 g/mol.  Crosslinking is carried out by a hydrosilylation reaction between hydroxysilane (Si--H) functions and vinyl functions in the presence of a platinum-based catalyst.  
From ¶s 0107 and 0109-0110 the introduction of polysiloxanes containing Si--H functions with suitable functionality makes it possible to improve various properties of polyorganosiloxane gels.  They improve the mechanical properties of polyorganosiloxanes at low temperatures and by adapting the nature and proportion of crosslinking agent, different modulus values can be obtained.  Also this technique is adaptable to all polyorganosiloxanes which can be crosslinked by hydrosilylation.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here DC and Fouet have the polyorganosiloxane with at least two hydrogen as in SiH groups per molecule for addition or hydrosilylation reaction with an alkenyl polysiloxane for the purpose of obtaining a cured polyorganosiloxane.  Given this similar purpose the polyorganosiloxane with at least two SiH groups including three or more with phenyl of Fouet can be substituted for or alternatively combined with the organopolysiloxane having at least three silicon-bonded hydrogen atoms per molecule with the organic group including phenyl of DC.  
For Claim 18, the recitation of the silicone composition for a release layer comprising a cured product obtained by curing the silicone composition is a use claim of the silicone composition including a process step of obtained by curing the silicone composition.  Applicants are reminded that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that GB alone or in view of Fouet meets the requirements of the claimed (product or composition), GB alone or in view of Fouet clearly meet the requirements of present claims of a curable silicone composition.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from DC a composition for coating paper comprising (1) a polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, wherein from 0.1 to 5 percent of the total silicon-bonded radicals are vinyl radicals at least 80 per cent of the remaining silicon-bonded radicals being methyl radicals including for at least 2 alkenyl groups each bonded to a silicon, (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals or combination thereof or with copolymers, there being in the molecule on average at least three silicon-bonded hydrogen atoms, and (3) a catalyst for the addition of =SiH groups to =Si vinyl groups, as afore-described, where from Fouet the polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen pendant and/or terminal on the polyorganosiloxane B1 with phenyl and alkyl groups for the same purpose of hydrosilylation reaction with alkenyl or vinyl organopolysiloxane as in DC is substituted for or combined with or shows the pendant and terminal placement of hydrogens on the (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals combination motivated to have improved the mechanical properties of polyorganosiloxanes at low temperatures and adapt the nature and proportion of crosslinking agent for different modulus values where the technique is adaptable to all polyorganosiloxanes which can be crosslinked by hydrosilylation as for Claims 1, 5-6, 8, 10, 12, 14, 16 and 18.  Furthermore the combination of Fouet with DC has a reasonable expectation of success to one skilled in the art because both are for hydrosilylation reaction of SiH organosiloxane with Si-alkenyl or vinyl siloxane for a polysiloxane or silicone composition.    
Claim Rejections - 35 USC § 103
Claims 2, 7, 11, 13, 15 and 17 are rejected under 35 U.S.C. as obvious over DC evidenced by Kashiwagi in view of Fouet further in view of U.S. 2006/0127682, Griswold et al, hereinafter “Griswold”.  
For Claims 2, 7, 11, 13, 15 and 17, DC in view of Fouet is applied as to Claim 1, however DC as modified does not expressly disclose a second organohydrogenpolysiloxane.  
Griswold is directed to a release coated paper as is DC as disclosed in Griswold in the title and abstract and ¶s 0026-0036 and 0041-0051 and 0061 of paper release compositions having improved adhesion to paper and polymeric films, where curable alkenyl based silicone release coating compositions have improved adhesion to paper and polymeric substrates {reading on pending Claim 7}.  The release coating has an alkenyl silicone of (B) of the formula MviaTbDcMd , where Mvi=R13-pR2pSiO1/2, where R1 is selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals and R2 is selected from the group consisting of two to forty carbon atom terminal olefinic monovalent hydrocarbon radicals, where p varies from 1 to 3; T=R3SiO3/2 where R3 is selected from the group consisting of R1 and R2; D=R4R5SiO2/2 where R4 and R5 are each independently selected from the group consisting of R1 and R2; and M=R13SiO1/2.  The composition is preferably crosslinked by (C) a substantially linear hydrogen siloxane selected from the group of compounds: MDeD'fM, MD'fM, MDeD'fM', M'DeD'fM', and M'DeM' where M=R'3SiO1/2, M'=HgR'3-gSiO1/2, and D=R'R'SiO2/2, and D'=R'HSiO2/2 wherein each R' in M, M', D, and D' is independently selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals wherein the subscripts e and f may be zero or positive whereby the sum of e and f ranges from about 10 to about 100 subject to the limitation that the sum of f and g is two or greater.  Also a hydrosilylation catalyst of platinum is included.  The amounts of Components (B) and (C) that are used in the compositions are not narrowly limited.  Said amounts, expressed in terms of the ratio of the number of silicon-bonded hydrogen atoms of Component (B) to the number of silicon-bonded olefinic hydrocarbon radicals of Component (A), as is typically done, are sufficient to provide a value for said ratio of from 1/100 to 100/1, usually from 1/20 to 20/1, and preferably from 1/2 to 20/1.  From ¶ 0061 the compositions may be used as formulations that are free of solvent, i.e. 100% solids, diluted with an organic solvent that is miscible, or as an aqueous emulsion.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the hydrogen siloxane of Griswold has the purpose of reacting by an addition reaction with the alkenyl groups of the alkenyl silicone in the presence of a catalyst as DC has the purpose of the organopolysiloxane having silicon-bonded hydrogen atoms along with phenyl radicals for the SiH group to addition react with the Si-vinyl group in the presence of a catalyst.  Given this similar purpose the hydrogen siloxane of Griswold reading on (B2) of the pending Claim 2 with no aryl group can be combined as substituting for some of the organopolysiloxane having silicon-bonded hydrogen atoms and phenyl in light of the broad ratio of hydrogen siloxane of Griswold from 1/100 to 100/1 to the alkenyl silicone so that hydrogen siloxane of Griswold is less than the organopolysiloxane having silicon-bonded hydrogen atoms and phenyl which would overlap with the range from 1 to 80 parts to 100 parts by mass of such combination. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC as modified the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, where the polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen pendant and/or terminal on the polyorganosiloxane B1 with phenyl and alkyl groups for the same purpose of hydrosilylation reaction with alkenyl or vinyl organopolysiloxane as in DC is substituted for or combined with or shows the pendant and terminal placement of hydrogens on the (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals combination, as afore-described for Claims 1, 10, 12, 14, and 16, where from Griswold a hydrogen siloxane with no aryl groups is combined for some of the silicon-bonded hydrogen atoms and phenyl from the broad overlapping range of hydrogen siloxane to alkenyl silicone in the Griswold composition, motivated to have improved adhesion to paper and polymeric substrates as for Claims 2, 7, 11, 13, 15 and 17.  Furthermore the combination of Griswold with DC has a reasonable expectation of success because both have the silicon-bonded hydrogen atoms and phenyl and the polydiorganosiloxane with vinyl radicals of DC react by addition with a platinum catalyst in the absence of solvent as does the hydrogen siloxane and alkenyl silicone of Griswold.  
Claim 9 is rejected under 35 U.S.C. 103 as obvious over DC evidenced by Kashiwagi in view of Fouet further in view of Griswold and further in view of U.S. 2016/0185912, Mizunashi et al. (hereinafter “Mizunashi”).  
For Claim, 9 DC in view of Fouet further in view of Griswold is applied as to Claim 2, along with the disclosure of Griswold at ¶s 0033 and 0035 that the substantially linear hydrogensiloxane is preferably selected from the group consisting of MDeD'fM, MD'fM, and mixtures thereof and in the R' is preferably methyl, trifluoropropyl or phenyl.  
However DC as modified does not expressly disclose the mixture of MDeD'fM, MD'fM, with methyl or trifluoropropyl or phenyl as two organohydrogenpolysiloxanes with a ratio of SiH groups in phenyl containing organohydrogensiloxane and non-aryl containing organohydrogenpolysiloxanes to alkenyl groups in component (A) between the number of 1.5 to 6.   
Mizunashi directed as is DC to an organopolysiloxane composition discloses in the abstract and at ¶s 0054-0061 a curable silicone resin composition including:  (A) an organopolysiloxane having at least two alkenyl groups per molecule, each bonded to a silicone atom and showing a viscosity of 10 to 1,000,000 mPas at 25 ºC., and (B) an organopolysiloxane having a resin structure composed of 10 to 80 mol % of SiO4/2 unit, 0.1 to 80 mol % of (R1)2SiO2/2 unit and 1 to 60 mol % of (R2)3SiO1/2 unit and having a weight average molecular weight of 1,000 to 10,000.  R1 represents an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, and R2 represents, independently of each other, an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, provided that at least one among all of R2 is an alkenyl group.  The silicone resin of organopolysiloxanes from ¶s 0054-0061 also has component C as an organohydrogenpolysiloxane having at least two hydrogen atoms per molecule, each bonded to a silicon atom (i.e., SiH group). Component (C) functions as a crosslinking agent.  The SiH group in the component (C) addition reacts with the alkenyl group in the components (A) and (B) to form a cured product.  The structure of component (C) is not particularly limited, and may be linear, branched, cyclic or resinous, preferably linear, branched, or resinous.  A position at which the SiH group bonds is not particularly limited, and may be, or may not be, a terminal of the molecule chain. Preferred is a linear organohydrogenpolysiloxane having each at least one hydrogen atom bonded to a silicon atom at the both terminals. Component (C) may be a single compound or a mixture of two or more compounds.  The groups other than the hydrogen atom, bonded to a silicon atom (hereinafter referred to as R5) in component (C) may be substituted or unsubstituted, monovalent hydrocarbon groups having no aliphatic unsaturated bond, such as lower alkyl groups such as methyl, ethyl, propyl and butyl groups; cycloalkyl groups such as a cyclohexyl group; aryl groups such as phenyl, tolyl and xylyl groups; aralkyl groups such as a benzyl group; and those groups where a part or the whole of their hydrogen atoms are replaced with a halogen atom(s) or a cyano group(s), such as chloromethyl, cyanoethyl, and 3,3,3-trifluoropropyl groups, preferably a methyl group and a phenyl group.  Examples of component (C) include dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, tris(hydrogendimethylsiloxy)phenylsilane, methylhydrogencyclopolysiloxane.  An amount of component (C) is preferably such that a ratio of the total number of the SiH groups in component (C) to the total number of the alkenyl groups in components (A) and (B) is 0.1 to 4.0.  If the amount is less than the lower limit, a curing reaction does not proceed sufficiently and it is difficult to obtain a cured product.  If the amount is larger than the upper limit, a rubber property of a cured product changes with time, because a lot of the unreacted SiH group remain in the cured product.  Given such a range of the ratio, the range of the ratio of 1.5 to 6 of pending claim 9 is overlapped.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Also from ¶ 0019 a platinum-group metal catalyst is included for addition reaction.    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the hydrogen siloxane of Griswold has the purpose of reacting by an addition reaction with the alkenyl groups of the alkenyl silicone in the presence of a catalyst.  Also the component ( C) of Mizunashi having at least 2 hydrogen atoms per molecule each bonded to a silicon atom may be a single compound or a mixture of two or more compounds like dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or copolymers of methylhydrogencycloosiloxane or diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, tris(hydrogendimethylsiloxy)phenylsilane, methylhydrogencyclopolysiloxane or copolymers of methylhydrogensiloxane and diphenylsiloxane with both ends blocked with trimethylsiloxy groups, copolymers of methylhydrogensiloxane, diphenylsiloxane and dimethylsiloxane with both ends blocked with trimethylsiloxy groups for reaction of SiH group in the component (C) addition with the alkenyl group in the components (A) and (B) to form a cured product.  Therefore all of these hydrogen siloxanes of DC modified by Griswold and of Mizunashi react by addition with alkenyl groups of organopolysiloxane so the latter as a combination can be substituted for or combined with the hydrogen siloxane of DC modified by Griswold.  Also when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a combination of dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or tris(hydrogendimethylsiloxy)phenylsilane {both reading on component (B2) of the pending claims} and copolymers of methylhydrogencycloosiloxane or diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups {like the organopolysiloxanes (2) homopolymers or copolymers comprising units of the formula RHSiO with R of phenyl alone or with methyl and methyl and ethyl of DC as for (B1)} are combined in a 50:50 ratio for reaction with alkenyl groups of the component A of DC in view of Griswold.  The ratio of SiH/Si alkenyl for the combination is from 0.1 to 4.0 which overlapping the ratio of the pending claim 9.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC as modified the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, where the polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen pendant and/or terminal on the polyorganosiloxane B1 with phenyl and alkyl groups for the same purpose of hydrosilylation reaction with alkenyl or vinyl organopolysiloxane as in DC is substituted for or combined with or shows the pendant and terminal placement of hydrogens on the (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals combination, and where a hydrogen siloxane with no aryl groups is combined for some of the silicon-bonded hydrogen atoms and phenyl from the broad overlapping range of hydrogen siloxane to alkenyl silicone in the Griswold composition, as afore-described for Claims 1-2, where from Mizunashi for a combination of organohydrogenpolysiloxanes of dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or methylhydrogencyclopolysiloxane {like the hydrogen siloxane with methyl of Griswold all reading on component (B2) of the pending claims} with diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, tris(hydrogendimethylsiloxy)phenylsilane, or copolymers of methylhydrogencycloosiloxane and diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups {like the organopolysiloxanes (2) homopolymers or copolymers comprising units of the formula RHSiO with R of phenyl alone or with methyl and methyl and ethyl of DC as for (B1)} are combined in a 50:50 ratio for reaction with alkenyl groups of the component A of DC in view of Griswold in a ratio of SiH/Si alkenyl for the combination from 0.1 to 4.0 motivated to function as a crosslinking agent for the SiH group to addition react with the alkenyl group in the components (A) to form a cured product without yielding a rubber property of a cured product changing with time, because a lot of the unreacted SiH group remain in the cured product in order to have the composition as for Claim 9.  Furthermore the combination of Mizunashi with DC in view of Griswold has a reasonable expectation of success because all have the silicon-bonded hydrogen atoms and phenyl and the polydiorganosiloxane with vinyl radicals of DC to react by addition with a platinum catalyst in the absence of solvent.  
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to be an independent incorporating Claim 7 and to include all of the limitations of the base claim and any intervening claims and drafted to be commensurate in scope with any supporting examples.
Response to Arguments
Applicant’s arguments filed with the amendment on 05/02/2022 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112(a) and all but one 112(b) rejection and such previous rejections are withdrawn.  Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  For any of Applicant’s arguments that are similar to the prior arguments responded to in any previous Office Actions, those responses are applied in the same manner herein to such arguments of Applicant and not duplicated herein.    
Applicant argues GB does not provide any teaching with respect to 1) a silicone composition having a Component (B) with at least 8% of an aryl or aralkyl group; or 2) a silicone composition comprising a Component (A) and a Component (B 1) in which a percentage (%) of the aryl/ aralkyl groups in component (B 1) is 8% or larger and at most 40 (%) than a percentage (%) of the total number of the aryl and aralkyl groups relative to the total number of groups each bonded to a silicon atom in component (A). 
If Applicant is arguing that the GB reference, indicated in the Office Action as “DC”, is not applied as a reference under 35 U.S.C. 102, the examiner agrees.  However the examiner disagrees that DC does not provide any teaching with respect to 1) a silicone composition having a Component (B) with at least 8% of an aryl or aralkyl group; or 2) a silicone composition comprising a Component (A) the percentage (%) of the aryl/ aralkyl groups in component (B 1) is 8% or larger and at most 40 (%) than a percentage (%) of the total number of the aryl and aralkyl groups relative to the total number of groups each bonded to a silicon atom in component (A).  The teachings and suggestions of DC rendering the claims obvious are set forth in the above rejection where 1) has no aryl or aralkyl groups because as admitted by Applicant from the teachings of DC as Column 2, lines 88-92 such aryl groups are optional as “may also include”.  
Applicant argues Example 1, the only composition exemplified in GB, describes a composition in which component (1) was a dimethylsiloxane and component (2) was a methylvinyl-siloxane.  Neither component (1) nor component (2) included any phenyl groups. The following teachings are missing from GB:  1. GB provides no discussion with respect to ranges of phenyl groups other than component (2) may include phenyl radicals in addition to the methyl and ethyl radicals; 2. GB includes no recitation that component (2) of GB has at least 8% phenyl radicals; 3. GB provides no recitation that the difference in number of phenyl radicals in component (2) in comparison to component (1) is from 8 to 40%; and 4. GB does not exemplify a composition comprising a phenyl group. Example 1, the sole example in GB, does not include any phenyl radicals in component (2) and is comparable to comparative Examples 10 to 13 of instant application.  
In response Applicant’s argument relies on example 1 which in not in accordance with MPEP §2123.  According to MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Also in accordance with Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 
The range of amounts is disclosed in DC as noted in the rejection from a textual disclosure at page 2, column 1 along with the formula RHSiO that component (2) organopolysiloxanes have on average at least three silicon-bonded hydrogen atoms per molecule, the organic radical being selected from methyl, ethyl and phenyl.  The organopolysiloxanes (2) may be homopolymers or copolymers.  Thus they may comprise units of the formula RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  From this teaching of combination of methyl, ethyl or phenyl as for copolymers or alone like for phenyl as a homopolymer suggests ranges the phenyl group as an aryl group that include percentages of at least 8% to 40 % as shown in the rejection to render obvious the pending claims.   
Also Applicant’s argument appears to mischaracterize example 1 in not even including an actual component like that of component 2 of DC, i.e. RHSiO, by noting example 1 describes a composition in which component (1) was a dimethylsiloxane and component (2) was a methylvinyl-siloxane.  Applicant does not include as a component 2 of DC for RHSiO in example 1 the trimethylsilyl end-stopped poly(methylhydrogen) siloxane.   
Applicant argues that in response to the afore-recited Applicant-described deficiencies, three assumptions are made by the examiner in determining the percentages of phenyl radicals.  Applicant asserts that there is nothing in GB that would lead one of skill in the art to this recited feature of claim I of at least 8% aryl and aralkyl groups and the only possible teaching for this range is Applicant's own disclosure reliance on which constitutes impermissible use of hindsight reasoning.  Applicant submits that the Examiner’s contention that since GB describes that component (2) may comprise units of RHSiO where R is methyl, ethyl, or phenyl, alone or in combination, this means that the combination necessarily has 1/3 or R being ethyl, 1/3 or R being methyl, and 1/3 or R being phenyl, and there is no support for in GB for such a contention.   
In response there is support for such a suggestion in DC that units of RHSiO where R is methyl, ethyl, or phenyl, alone or in combination means that the combination necessarily has 1/3 or R being ethyl, 1/3 or R being methyl, and 1/3 or R being phenyl.  This support is from page 2, column 1 again that units of the formula may comprise RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  The methylethylsiloxane units suggest a relationship that two of the three taught R groups of methyl, ethyl or phenyl can be used in the combination to the exclusion of the third, i.e. here phenyl, and that the methylethyl are in a relationship of a 50/50 combination in a copolymer.  
Given that DC component 1 has no aryl or aralkyl groups, like Applicant’s pending claims only optionally have aryl or aralkyl groups.  Because DC teaches the equivalency of methyl, ethyl and phenyl groups for R in RHSiO they can be used interchangeably or all together which for three in combination would suggest 1/3 of each in a range.  In accordance with Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
Further in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The knowledge taken into account is the teachings and suggestions of DC and the relationships of methyl, ethyl and phenyl as equivalent groups for an RHSiO in combination or alone in a copolymer and/or homopolymer for one skilled in the art. 
Applicant submits that in fact, there could practically be an infinite combination of groups where the concentration of phenyl in component (2) is well outside of the recited percentage range.  By stating that component (2) may include a combination of all three of methyl, ethyl, and phenyl radicals, GB embraces millions, if not an infinite, potential combinations RHSiO units having these radicals.  More specifically, a component (2) comprising a combination having RHSiO units with all three of ethyl, methyl and phenyl for R would theoretically embrace combinations where the amount of phenyl could be, for example, from 0.00001% to 99.99999%, and the remaining balance is methyl and ethyl.  When considering the Examiner's final calculation is based on the further assumption that phenyl is at 33.3% of R as 50% of the formula RHSiO to provide a phenyl concentration of 16.5%, it is clear that the Examiner's calculations and assertions are even further removed from the actual teachings of GB. This calculation is simply a further step away from the teachings of GB and is based on speculation and hindsight.  The above discussion is based on a combination of RHSiO units having all three of methyl, ethyl, and phenyl radicals, and does not even consider the expanded possibilities when one considers combinations that only include methyl and phenyl, ethyl and phenyl, or methyl and ethyl. Clearly, the possible potential combinations of concentration ranges for RHSiO units are nearly endless.  
In response Applicant’s characterization as further removed from the teachings of DC does not address the teachings and suggestions for one skilled in the art according to the Peterson case having a normal desire of scientists or artisans to improve upon what is already generally known providing the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  As for the ranges submitted by Applicant these from DC would overlap the claimed range of at least 8 to at most 40 %.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  For the 50% of 33% of phenyl the 33 % is still in the range of 8 to 40 more phenyl or aryl in B than in A of the pending claims.  Also the 50% is based on the formula RHSiO in that R or phenyl is not R2 as in diphenylsiloxane like the dimethylsiloxane example of DC so the R phenyl in RHSiO is 50% of the 33 %.  As for such ranges being endless that would be like the ranges of the amounts of A and B and C in Applicant’s claim 1.  
Applicant argues that the Fouet reference is directed to polysiloxane based polymer materials for encapsulation of power electronics not like the coating of GB for directed to a coating on materials such as paper which according to Applicant is a completely different objective requiring a different solution than that of Fouet.  Also Applicant submits that Functions and considerations between the two references are completely different and  one of skill in art would not look to Fouet for guidance in modifying the composition of GB to produce the paper coating material, and additionally, Fouet only describes phenyl group containing siloxane as an example of an organohydrogen siloxane. Again, no ranges of aryl or aralkyl groups are provided. Fouet does not cure for deficiencies of GB.  
In response Fouet is only used as teaching reference in order to teach that polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen pendant and/or terminal on the polyorganosiloxane B1 with phenyl and alkyl groups for the same purpose of hydrosilylation reaction with alkenyl or vinyl organopolysiloxane as in DC is substituted for or combined with or shows the pendant and terminal placement of hydrogens on the (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals combination.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... This is the teaching for which one skilled in the art would combine Fouet with DC, which Applicant has not addressed why this would be different in Fouet’s polysiloxane based polymer material for encapsulation of power electronics from DC’s coating for paper as an alleged conclusory completely different objective requiring different solutions.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Applicant submits that the claimed composition provides unexpected improvements in adhesion properties in comparison to the prior art. In this regard, Applicant notes that Tables 1 and 2 of the instant application provides comparisons between the difference in aryl group percentages between component (B1) and component (A). In Table 1, in which the percentage differences are 8.8 and above (difference of aryl or aralkyl of component B1 to Component A), the cured composition exhibited excellent adhesion properties as demonstrated by having no rub-off following thirty days.  In contrast, the comparative Examples of Table 2, which all had a percentage difference of 5.2 or less all showed no adhesion or exhibited rub-off after Day 5.  In particular, Comparative Examples 10-13, which are similar to the silicone composition of Example I of GB all exhibited poor adhesion properties.  
In response the data, referred to by Applicants in Table 1, are not persuasive given that they are not commensurate in scope with the scope of the present claims. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support".  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the ratio of at least 8% from a ratio in Table 1 ranging from 8.8 to 29.3% and to any value of components A and B in the pending claims when components A and B in Table 1 have set values.  
Also in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  The closest prior art is the broad teaching and suggestions of DC with phenyl.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787